

117 HR 996 IH: Congress Commission Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 996IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Hastings (for himself, Mr. Carson, Mr. Moulton, Ms. Lee of California, and Mr. Soto) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a commission to make recommendations on the appropriate size of membership of the House of Representatives and the method by which Members are elected. 
1.Short titleThis Act may be cited as the Congress Commission Act. 2.EstablishmentThere is established a commission to be known as the Congressional Commission to Strengthen Representative Democracy (hereafter in this Act referred to as the Commission). 
3.Duties of CommissionThe Commission shall— (1)analyze the current size of the membership of the House of Representatives considering the requirement for the institution to carry out its responsibilities in an effective manner; 
(2)examine alternatives to the current method by which Representatives are elected (including ranked choice voting, cumulative voting, and other forms of proportional representation) to determine if such alternatives would make the House of Representatives a more representative body and include more citizens in the electoral process; (3)examine the use of gerrymandering in the creation of single-member districts; 
(4)to the extent necessary, formulate proposals for changes in the size of the membership of, and the method of electing Representatives to, the House of Representatives; and (5)not later than the end of the One Hundred Seventeenth Congress, submit to the President and the Congress a report of the work of the Commission, together with a draft of legislation (including technical and conforming provisions) to implement the proposals referred to in paragraph (5). 
4.Membership 
(a)Number and appointmentThe Commission shall be composed of 15 members as follows: (1)Five members appointed by the Speaker of the House of Representatives. 
(2)Five members appointed by the minority leader of the House of Representatives. (3)Two members appointed by the majority leader of the Senate. 
(4)Two members appointed by the minority leader of the Senate. (5)One member appointed by the other 14 members to serve as Chairman of the Commission, by a vote in which at least 9 members approve of the appointment, including at least 1 member appointed by the Speaker of the House of Representatives, 1 member appointed by the minority leader of the House of Representatives, 1 member appointed by the majority leader of the Senate, and 1 member appointed by the minority leader of the Senate. 
(b)QualificationsIn making appointments under this section, the appointing authorities shall make a special effort to appoint individuals who are particularly qualified to perform the functions of the Commission, by reason of either practical experience or academic expertise in politics or government. (c)Terms and vacanciesEach member shall be appointed for the life of the Commission. A vacancy in the Commission shall be filled in the manner in which the original appointment was made. 
(d)Pay and travelEach member of the Commission, other than a full-time officer or employee of the United States— (1)shall be paid the daily equivalent of the annual rate of basic pay payable for level V of the Executive Schedule for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission; and 
(2)shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. (e)QuorumEight members of the Commission shall constitute a quorum, but a lesser number may hold hearings. 
(f)MeetingsThe Commission shall meet at the call of the Chairman or a majority of its members. 5.Staff (a)In generalWith the approval of the Commission, the Chairman may appoint and fix the pay of not more than six individuals for the staff of the Commission. Such individuals may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the maximum annual rate of basic pay payable for grade GS–15 of the General Schedule under section 5332 of title 5, United States Code. 
(b)Experts and consultantsWith the approval of the Commission, the Chairman may procure temporary and intermittent services in the manner prescribed in section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the maximum annual rate of basic pay payable for grade GS–15 of the General Schedule under section 5332 of title 5, United States Code. (c)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act. 
6.Powers of Commission 
(a)HearingsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. (b)Subpoena power (1)In generalThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter considered by the Commission in carrying out this Act. The attendance of witnesses and the production of evidence may be required from any place within the United States at any designated place of hearing within the United States. 
(2)Failure to obey a subpoenaIf a person refuses to obey a subpoena issued under paragraph (1), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter involved. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt. (3)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts. 
(4)Service of processAll process of any court to which application is made under paragraph (2) may be served in the judicial district in which the person required to be served resides or may be found. (c)Members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section. 
(d)MailsThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States. (e)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. 
7.Authorization of AppropriationsThere are authorized to be appropriated to carry out this Act $5,000,000, to remain available until expended. 8.TerminationThe Commission shall terminate on the last day of the month in which the Commission submits the report required under section 3. 
